DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2021 has been entered.  
THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1, 8, 13, 20, 22-26, 28-30, 32-34 are pending.
Claims 2-7, 9-12, 14-19, 21, 27 and 31 are cancelled
Claims 1, 8, 13, 20, 22-26, 28-30, 32-34 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection.

Claim Objections
Claim 24 objected to because of the following informalities:  “… (ii) aggregating the patient information in a machine learning and neural network a machine learning and neural network; and …”, duplicated “a machine learning and neural network”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1, 8, 13, 20, 22-30, 32-34 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 1, 34
 (Independent Claims)  For claim 1, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites 
“…. (ii) aggregating the patient information in a machine learning and neural network; and (iii) determining a recommended intervention for the patient using a cascaded series of tests based on the aggregated patient information by:  deriving, using the machine learning and neural network based on a first set of patient information input to the machine learning and neural network, a predicted probability of target vessel revascularization (TVR) for a bare metal stent percutaneous coronary intervention; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is less than a first threshold, Page 2 of 16App. No. 14/442,517 determining the bare metal stent percutaneous coronary intervention to be the recommended intervention for the patient; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is not less than the first threshold, deriving, using the machine learning and neural network based on a second set of patient information input to the machine learning and neural network, a predicted probability of a major adverse cardiac event (MACE) for a drug-eluting stent percutaneous coronary intervention, wherein the second set of patient information includes patient age, patient gender, diabetes condition of the patient, diagnostic history information of the patient, and CRP, CREA, DbTNT, parallel TNT, HsTNT and NTproBNP biomarkers; in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is not greater than a second threshold, determining the drug-eluting stent percutaneous coronary intervention to be the recommended intervention for the patient; and in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is greater than the second threshold, determining a coronary artery bypass grafting to be the recommended intervention for the patient” (mental process), which as drafted, is a process that, under its broadest reasonable Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: “(i) providing one or more items of patient information selected from: (A) status in the patient of one or more biomarkers associated with coronary heart disease; (B) one or more items of medical history information of the patient selected from prior condition history, medical intervention history, and medication history; (C) one or more items of diagnostic history of the patient; and (D) one or more items of patient demographic data”, these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.

(Dependent claims) 
Claim 34 is dependent on claim 1 and include all the limitations of claim 1. Therefore, claim 34 recite the same abstract ideas. 
Dependent claim 34 described further data collection and analysis of collected information, and is directed to a similar abstract idea of medial analyst’s mental process of providing treatment opinions, without any elements which provide significantly more to the invention.
With regards to Claims 13, 20, 32-33
 (Independent Claims)  For claim 13, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 13, in part, recites “…. (ii) aggregating the patient information in a machine learning and neural network (iii) determining a recommended intervention for the patient using a cascaded series of tests based on the aggregated patient information by: deriving, using the machine learning and neural network based on a first set of patient information input to the machine learning and neural network a predicted probability of target vessel revascularization (TVR) for a bare metal stent percutaneous coronary intervention, wherein the first set of patient information includes patient age, patient gender, diabetes condition of the patient, diagnostic history information of the patient, and CREA, CK, CKMB, troponin and CRP biomarkers; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is less than a first threshold, Page 4 of 16App. No. 14/442,517 determining the bare metal stent percutaneous coronary intervention to be the recommended intervention for the patient; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is not less than the first threshold, deriving, using the machine learning and neural network based on a second set of patient information input to the machine learning and neural network, a predicted probability of a major adverse cardiac event (MACE) for a drug-eluting stent percutaneous coronary intervention; in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is not greater than a second threshold, determining the drug-eluting stent percutaneous coronary intervention to be the recommended intervention for the patient; and in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is greater than the second threshold, determining a coronary artery bypass grafting to be the recommended intervention for the patient; and (iv) initiating treatment of the patient with the recommended intervention determined for the patient” (mental process), which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: “(i) providing one or more items of patient information selected from: (A) status in the patient of one or more biomarkers associated with coronary heart disease; (B) one or more items of medical history information of the patient selected from prior condition history, medical intervention history, and medication history; (C) one or more items of diagnostic history of the patient; and (D) one or more items of patient demographic data”, these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 13 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to 
(Dependent claims) 
Claims 20, 32-33 are dependent on claim 13, and include all the limitations of claim 1. Therefore, claims 20, 32-33 recite the same abstract ideas. 
Dependent claims 20, 32-33 described further data collection and analysis of collected information, and is directed to a similar abstract idea of medical analyst’s mental process of providing treatment opinions, without any elements which provide significantly more to the invention.
With regards to Claims 24, 8, 22-23, 25-26, 28-30,
 (Independent Claims)  For claim 24, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 24, in part, recites “…. (ii) aggregating the patient information in a machine learning and neural network  a machine learning and neural network (iii) determining a recommended intervention for the patient using a cascaded series of tests based on the aggregated patient information by: deriving, using the machine learning and neural network based on a first set of patient information input to the machine learning and neural network, a predicted probability of target vessel revascularization (TVR) for a bare metal stent percutaneous coronary intervention, wherein the first set of patient information includes patient age, patient gender, diabetes condition of the patient, diagnostic history information of the patient, and CREA, CK, CKMB, troponin and CRP biomarkers; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is less than a first threshold, determining the bare metal stent percutaneous coronary intervention to be the recommended intervention for the patient; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is not less than the first threshold, deriving, using the machine learning and neural network based on a second set of patient information input to the machine learning and neural network, a predicted probability of a major adverse cardiac event (MACE) for a drug-eluting stent percutaneous coronary intervention; in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is not greater than a second threshold, determining the drug-eluting stent percutaneous coronary intervention to be the recommended intervention for the patient; and in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is greater than the Page 7 of 16App. No. 14/442,517 second threshold, determining a coronary artery bypass grafting to be the recommended intervention for the patient” (mental process), which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than citing possible computing machine implementation, nothing in the claim element precludes the step from practically being performed in the mind.  For example,  Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: “(i) providing one or more items of patient information selected from: (A) status in the patient of one or more biomarkers associated with coronary heart disease; (B) one or more items of medical history information of the patient selected from prior condition history, medical intervention history, and medication history; (C) one or more items of diagnostic history of the patient; and (D) one or more items of patient demographic data”, these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 13 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or 
(Dependent claims) 
Claims 8, 22-23, 25-26, 28-30 are dependent on claim 24, and include all the limitations of claim 1. Therefore, claims 8, 22-23, 25-26, 28-30 recite the same abstract ideas. 
Dependent claims 8, 22-23, 25-26, 28-30 described further data collection and analysis of collected information, and is directed to a similar abstract idea of medical analyst’s mental process of providing treatment opinions, without any elements which provide significantly more to the invention.




Response to Argument

Applicant’s arguments filed 15 December 2021 has been fully considered but they are not fully persuasive. 
Regarding 101 rejection, in 11/2/2021 patent board decision, the invention claimed is not patent eligible.  Applicant amended the claims to remove other statistical inference models and kept only “a machine learning and neural network”.  This would not make the claims patent eligible as a neural network is a type of statistical dependency model that can be processed by human using paper and pen.



Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Michon et al., US-PGPUB NO.2008/0091471A1 [hereafter Michon] shows medical predication using neural network.
Hannan, et al., “Generalized Regression Neural Network and Radial Basis Function for Heart Disease Diagnosis”, International Journal of Computer Application (0975-8887) Volume 7- No.13, October 2010 [hereafter Hannan] shows using neural network for heart disease diagnosis.
Rothschild, et al., “DES vs. BMS – Which Are Best?”, DAIC, July 9, 2008 [hereafter Rothschild] shows BMS is preferable over DES
Gershlick, et al., “PCI or CABG: which patients and at what cost?”, www.heartjnl.com, 28 May 2008 [hereafter Gershlick] shows PCI is preferable over CABG
Medical-dictionary, https://medical-dictionary.thefreedictionary.com [hereafter Medical-dictionary] shows cascade testing
Abousy, et al., US-PGPUB No.2009/0177495 A1 [hereafter Abousy
Valcke, et al., US-PGPUB No.2010/0273738 A1 [hereafter Valcke] teaches an integrated patient management and control system to predict and optimize medication delivery.
Chong et al., “Stratification of Adverse Outcomes by Preoperative Risk Factors in Coronary Artery Bypass Graft Patients: An Artificial Neural Network Prediction Model”, AMIA 2003 Symposium Proceedings, p.160, [hereafter Chong] shows a  Neural Network prediction model for stratification of adverse outcome of coronary artery bypass patients.
McClain, et al., US-PGPUB No.2015/0134047 A1 [hereafter McCLain] teaches devices for coronary artery disease treatment.
The Task Force on Myocardial Revascularization of the European Society et al., "Guidelines on myocardial revascularization", European Journal of Cardio-thoracic Surgery 38, S1 (2010) S1-S52 [hereafter Task-Force] shows guidelines for treating CAD.
Serruys, et al., "Impact of Stent Thrombosis On Mace In the ARTS-II Study", Circulation.2007; 116:II_566 [hereafter Serruys] shows MACE following DES.
Kucher, et al., "Cardiac Biomarkers for Risk Stratification of Patients with Acute Pulmonary Embolism",  Circulation, Nov.4, 2003 [hereafter Kucher] shows cardiac biomarkers for patient risk stratification.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128